                             UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON


UNITED STATES OF AMERICA                            3:20-mj-166

                v.                                  ORDER DISMISSING COMPLAINT
                                                    WITH PREJUDICE
STEPHEN EDWARD O’DONNELL,

                Defendant.

       This matter, having come before the Court on the government’s motion to dismiss with

prejudice the Complaint, charging the defendant with violating 18 U.S.C. § 111(a)(1), pursuant

to Rule 48(a), Federal Rules of Criminal Procedure, the Court being fully advised:

       IT IS HEREBY ORDERED that the Complaint, charging the defendant with violating 18

U.S.C. § 111(a)(1) in the above-captioned matter is DISMISSED with prejudice.

Dated: January ____,
                22 2021



                                                    __________________________________
                                                    HONORABLE STACIE F. BECKERMAN
                                                    United States Magistrate Judge
Presented by:


BILLY J. WILLIAMS
United States Attorney

s/ Parakram Singh
PARAKRAM SINGH, OSB #134871
Assistant United States Attorney




Order Dismissing Complaint                                                               Page 1
